TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00083-CR



                                  Lawrence Jones, Appellant

                                               v.

                                 The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
              NO. 3020807, HONORABLE BOB PERKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.1




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: April 28, 2005

Do Not Publish


    1
      The order dated April 14, 2005, is withdrawn and counsel’s motion to withdraw from the
appeal is dismissed.